LOGO [g168452ex10_1pg001a.jpg]   

Exhibit 10.1

 

 

Key Energy Services

1301 McKinney

Suite 1800

Houston, Texas 77010

April 6, 2016

Robert Drummond

3027 Preakness Ct

Richmond, TX 77406

Re: Promotion Bonus

Dear Mr. Drummond:

Key Energy Services, Inc., a Maryland corporation (the “Company”) considers your
service and dedication to the Company essential to our success. To induce you to
remain employed with the Company following your recent promotion to Chief
Executive Officer of the Company, the Company is pleased to offer you (“you” or
“Employee”) a promotion bonus, as described in this letter agreement.

In recognition of your service with the Company from March 5, 2016 until
March 5, 2018 (the “Retention Period”), the Company is offering you a promotion
bonus in the amount (or value, as applicable) of $750,000, less all applicable
withholdings and deductions withheld from the amount by the Company as required
by law (the “Promotion Bonus”), subject to the satisfaction of the terms and
conditions of this letter agreement.

 

Section 1. Eligibility Criteria

You will be eligible to receive this Promotion Bonus if all of the following
criteria are satisfied:

1. You are continually employed by the Company from the date of this letter
agreement through the end of the Retention Period, and are employed by the
Company on the last day of the Retention Period. The Company will have the sole
discretion to determine whether any leave of absence during the Retention Period
constitutes a forfeiture of the Promotion Bonus.

2. You have not given notice of your intent to resign from employment on or
before the last day of the Retention Period.

LOGO [g168452ex10_1pg001b.jpg]

 



--------------------------------------------------------------------------------

Section 2. Change in Control or Certain Terminations of Employment

In the event that a Change in Control (as defined below) occurs at the Company,
and you are terminated by the Company for any reason, except for Cause (as
defined below) on or within twelve (12) months following such a Change in
Control, your Promotion Bonus will vest in full and you will be entitled to
receive a settlement of your Promotion Bonus pursuant to Section 3 below.

For purposes of this letter agreement only, the term “Change in Control” shall
be defined as a merger of the Company with another entity, a consolidation
involving the Company, or the sale of all or substantially all of the assets of
the Company to another entity if, in any such case, the holders of equity
securities of the Company immediately prior to such transaction or event do not
beneficially own immediately after such transaction or event equity securities
of the resulting entity entitled to 50% or more of the votes then eligible to be
case in the election of directors generally (or comparable governing body) of
the resulting entity in substantially the same proportions that they owned the
equity securities of the Company immediately prior to such transaction or event.
For purposes of this letter agreement only, the term “Cause” shall mean (1) the
willful and continued failure by Employee to substantially perform Employee’s
duties hereunder, (2) repeated substandard work performance or repeated
unreliability that has not been cured to the Company’s satisfaction after notice
of the same as has been provided to Employee; (3) serious workplace misconduct,
(4) Employee’s engagement in misconduct that Employee knows or should know
reasonably could be injurious to the Company, monetarily or otherwise (including
injurious to the reputation of the Company); (5) Employee’s conviction of a
felony by a court of competent jurisdiction or a plea of no contest to a felony
charge, (6) fraud or other material dishonesty against the Company or any of the
Company’s subsidiaries, (7) the breach of any of the provisions hereof, or
(8) the violation by Employee of any of the Company’s policies, rules or
guidelines as in effect from time to time, including without limitation, the
Code of Business Conduct, securities trading policy or anti-trust policy.

 

Section 3. Payment of Promotion Bonus

If you are eligible to receive the Promotion Bonus pursuant to Section 1, the
Promotion Bonus will be paid to you in one lump sum cash payment on the first
regularly scheduled pay date after the end of the Retention Period, but in no
event later than thirty (30) days following the end of the Retention Period.

In the event that you become eligible to receive the Promotion Bonus pursuant to
Section 2, the Promotion Bonus will be paid to you in one lump sum cash payment
within thirty (30) days of the consummation of the Change in Control event or
your separation from service with the Company, as applicable.

Notwithstanding anything to the contrary in this Section 3 or this letter
agreement, the Company shall retain the sole discretion to settle your Promotion
Bonus in the form of the



--------------------------------------------------------------------------------

Company’s common stock (the “Stock”). In the event that the Company determines
to settle your Promotion Bonus in the form of fully vested Stock, the Stock will
be granted to you under the Key Energy Services, Inc. 2014 Equity and Cash
Incentive Plan, as amended. The number of shares of Stock to be granted to you
as settlement of your Promotion Bonus shall be determined by dividing the cash
amount of the applicable Promotion Bonus (or any applicable portion thereof) by
the closing price of the Stock on the date immediately prior to the date that
the Promotion Bonus becomes vested and nonforfeitable to you (less any
applicable withholding or deduction amounts).

ARTICLE I

 

Section 4. Miscellaneous Terms

Your employment remains at-will, meaning that you or the Company may terminate
the employment relationship at any time, with or without cause.

The Company shall oversee all aspects of the administration of the Promotion
Bonus and this letter agreement. The Company shall have complete control and
authority to determine your rights with respect to the Promotion Bonus or the
rights of any other person having or claiming to have any interest to the
Promotion Bonus through you. The Company shall have complete discretion to
interpret the provisions of this letter agreement and to decide all matters
under this letter agreement, including, without limitation, the right to modify
a vesting or forfeiture schedule applicable to the Promotion Bonus. Such
interpretation and decision shall be final, conclusive and binding on you and
any person claiming under or through you, in the absence of clear and convincing
evidence that the Company acted arbitrarily and capriciously. When making a
determination or calculation, the Company shall be entitled to rely on
information furnished by you or any Company representative. The Company may
correct any defect, supply any omission, or reconcile any inconsistency in this
letter agreement in the manner and to the extent it deems necessary or desirable
to carry out the intent of this letter agreement, and the Company shall be the
sole and final judge of that necessity or desirability.

This letter agreement is intended to comply with, or be exempt from,
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be construed and administered in accordance with Section 409A of the Code
and all regulations thereunder. All rights under this letter agreement shall at
all times be entirely unfunded and no provision shall at any time be made with
respect to segregating any assets of the Company for payment of any amounts due
hereunder.

This letter agreement contains all of the understandings and representations
between the Company and you relating to the Promotion Bonus and supersedes all
prior and contemporaneous understandings, discussions, agreements,
representations and warranties, both written and oral, with respect to any
promotion or retention bonus; provided, however, that this letter agreement
shall not prevent the Company from entering into subsequent agreements with you
that could modify or amend this letter agreement.



--------------------------------------------------------------------------------

Any payment of cash or Stock under this letter agreement to you, or to your
legal representative, heir, legatee or distributee, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment, to execute a release and receipt therefor in such form as it shall
determine.

As partial consideration for the granting of the Promotion Bonus, you hereby
agree to keep confidential all information and knowledge, except that which has
been disclosed in any public filings required by law, that you have relating to
the terms and conditions of this letter agreement; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to your spouse and tax and financial advisors.

This letter agreement, for all purposes, shall be construed in accordance with
the laws of Texas without regard to conflicts-of-law principles.

The provisions this letter agreement shall bind and inure to the benefit of the
Company and the successors and assigns of the Company, whether as a result of a
Change in Control (as defined above) or otherwise. All references to the
“Company within this letter agreement shall refer to the Company and any such
successor or assignee of the Company.

If this letter agreement accurately sets forth our understandings and agreements
with respect to the subject matter hereof, please execute this letter agreement
in the space provided below and send a fully executed copy of this letter
agreement to Katherine I. Hargis in the enclosed confidential envelope by
April 1, 2016. The remaining copy is for your files. If Katherine I. Hargis does
not receive a signed copy of this letter agreement on or before April 1, 2016,
the terms of this letter agreement will expire and neither Company nor any of
its subsidiaries or affiliates will have any obligations hereunder. Should you
have any questions, please call Katherine I. Hargis at (713) 651 - 4446. We look
forward to your continued employment with us.



--------------------------------------------------------------------------------

Very truly yours, KEY ENERGY SERVICES, INC. By:  

 

SCOTT P. MILLER Sr. Vice President Operational Services and Chief Administrative
Officer

 

Agreed to and accepted:

 

ROBERT DRUMMOND

 

Date

Cc: Carrie Miller